Citation Nr: 1235350	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an effective date earlier than August 24, 2005, for the award of a 60 percent rating for bronchial asthma.

3.  Entitlement to a rating in excess of 60 percent for bronchial asthma prior to December 1, 2010.

4.  Entitlement to a rating in excess of 30 percent for bronchial asthma from December 1, 2010, to include whether the reduction in evaluation from 60 percent to 30 percent effective December 1, 2010, was proper.

5.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

6.  Entitlement to a rating in excess of 10 percent for a skin disability of the feet, to include tinea pedis and calluses, to include a separate compensable rating for calluses.

7.  Entitlement to a compensable rating for lymphadenopathy.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1994 to September 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, and San Juan, the Commonwealth of Puerto Rico.

In a February 2006 rating decision, the RO increased the rating for bronchial asthma to 60 percent effective August 24, 2005.  In February 2007, the Veteran filed a notice of disagreement (NOD) with the effective date.  In July 2007, the RO issued a statement of the case (SOC) on the effective date issue.  However, as will be discussed in the remand portion below, it is unclear whether the Veteran actually received this SOC.  As such, the Board finds that the issue of entitlement to an effective date earlier than August 24, 2005, for the award of a 60 percent rating remains within the jurisdiction of the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a July 2008 rating decision, the RO denied a rating in excess of 60 percent for bronchial asthma, a rating in excess of 10 percent for hemorrhoids, and a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran timely perfected an appeal of these determinations. 

In a January 2009 rating decision, the RO denied compensable ratings for calluses and lymphadenopathy, and determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a left knee disability.  The Veteran timely perfected an appeal of these determinations. 

However, the Board observes that there is a procedural defect with respect to the claims involving hemorrhoids, calluses, and the left knee.  In a December 2006 rating decision, the RO denied service connection for a left knee disorder, and denied a rating in excess of 10 percent for hemorrhoids and a compensable rating for calluses.  The RO sent the Veteran notice of this decision later that month, but it was returned as undeliverable.  In a February 2007 statement, the Veteran provided a new mailing address.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  INS v. Miranda, 459 U.S. 14 (1982); United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  This presumption has been applied "to all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214 (2000).  The presumption attaches when VA mails notice of a determination to a veteran at his last known address of record.  Id. See also Mindenhall v. Brown, 7 Vet. App. 271 (1994). 



The presumption of regularity may be rebutted with "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Woods, 14 Vet. App. 214; Mindenhall, 7 Vet. App. 271.  See also Schoolman v. West, 12 Vet. App. 307 (1999).  One example of such clear evidence is evidence that notice of a determination was mailed to an incorrect address.  Piano v. Brown, 5 Vet. App. 25 (1993).  Another example is evidence that notice of a determination mailed to a particular address was returned as undeliverable and that other possible and plausible addresses existed.  Cross v. Brown, 9 Vet. App. 18 (1996).  A mere assertion by the veteran that notice of a determination was not received, however, does not constitute such clear evidence.  See Schoolman, 12 Vet. App. at 309; YT v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995); Butler v. Principi, 244 F.3d. 1337 (Fed. Cir. 2001).  

Given the above, the Board observes that the presumption of regularity has been rebutted in this case.  Not only was the notice of the rating decision returned as undeliverable but the Veteran provided a new address within two months of the issuance of the rating decision.  Thus, the Veteran has not been properly informed of the December 2006 rating decision.  See 38 C.F.R. § 19.25 (2011).  Moreover, the claims addressed in that rating decision remained pending.  Therefore, the left knee claim will be addressed as an original claim for service connection rather than a claim to reopen and the rating issues involving hemorrhoids and calluses will be based on the date of the July 2006 claim for increase.

In October 2009 and June 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  

In a July 2010 rating decision, the RO denied a rating in excess of 10 percent for tinea pedis with calluses of both feet.  Here, for the first time, the RO evaluated the calluses together with the tinea pedis, which has been rated as 10 percent since the September 26, 2000, date of service connection.  In essence, the RO continued the noncompensable rating for calluses.  As both disabilities involve a skin disability of the feet, the Board has broadened the issue as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, to preserve the issue as pursued by the Veteran, the Board has further characterized the issue to include a separate compensable rating for calluses.

In a September 2010 rating decision, the RO reduced the rating for bronchial asthma from 60 percent to 30 percent effective December 1, 2010.  Although the Veteran has not yet expressed disagreement with the reduction, as it involves the evaluation of his bronchial asthma, the Board will take jurisdiction over the issue and has characterized the issues as stated on the title page.  

This decision denies an effective date earlier than August 24, 2005, for the award of a 60 percent rating for bronchial asthma and a rating in excess of 60 percent for bronchial asthma prior to December 1, 2010.  The remaining issues, including a rating in excess of 30 percent for bronchial asthma from December 1, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From the December 6, 2007, date of claim for increase to November 30, 2010, the Veteran's bronchial asthma had not been manifested by FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for bronchial asthma prior to December 1, 2010, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6602 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to a rating in excess of 60 percent for bronchial asthma prior to December 1, 2010, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in February 2008 of how VA determines disability ratings and effective dates.  This letter predated the initial adjudication by the AOJ/RO in July 2008.  In a December 2009 statement, the Veteran requested a pulmonary function test to determine whether his FEV-1 or FEV-1/FVC is less than 40 percent (criteria for a 100 percent rating for bronchial asthma).  Thus, although he was only provided general notice regarding how disability ratings are assigned, based on his December 2009 statement citing to the criteria for a higher 100 percent rating for bronchial asthma, the Board finds that he had actual knowledge of the criteria for establishing an increased rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Accordingly, the Board finds that adjudication of the claim is not prejudicial to the Veteran.  Rather, remanding this case back to the RO for further VCAA notice essentially would be a redundant exercise and would result only in additional delay with no benefit flowing to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is seeking an increased rating for his bronchial asthma.  He filed his claim for increase on December 6, 2007.



Initially, as will be discussed in the remand portion below, the Board notes that procedural defects require further development on the evaluation of the Veteran's bronchial asthma from December 1, 2010.  However, the defects have no effect on the evaluation of his disability prior to that time.  Thus, the Board may proceed with adjudication on the merits at the present time. See Bernard, 4 Vet. App. 384.

Prior to December 1, 2010, the Veteran's bronchial asthma has been assigned a 60 percent rating under Diagnostic Code 6602, 38 C.F.R. § 4.97 (2011).  

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating.  Bronchial asthma with FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent rating.  Id.

Ratings for coexisting respiratory conditions such as bronchial asthma will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2011).

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's bronchial asthma prior to December 1, 2010.  As noted in the introduction, the evaluation of the bronchial asthma from December 1, 2010, will be addressed in the remand portion.  

A March 2008 VA examination report reflects that the Veteran was using his mother's Advair, Pulmicort, and Albuterol with good response.  The examiner indicated that the Veteran was not using oral or parenteral steroids or other immuno-suppressive medications.  The Veteran reported three or more asthma attacks per week but no history of respiratory failure or periods of incapacitation.  The examiner indicated that there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  Pulmonary function tests showed FEV-1 of 60 percent predicted, FEV-1/FVC of 69 percent.

A January 2010 VA examination report reflects that the Veteran was using Albuterol and had recent attacks as he ran out of his medication.  The examiner indicated that the Veteran was not using oral or parenteral steroids or other immuno-suppressive medications.  He denied periods of incapacitation.  The examiner stated that there was no evidence of respiratory failure, congestive heart failure, or cardiac disease.  Pulmonary function tests showed FEV-1 of 65 percent predicted, FEV-1/FVC of 73 percent.

Given the above, from the December 6, 2007, date of claim for increase to November 30, 2010, the Veteran's bronchial asthma had not been manifested by FEV-1 less than 40 percent predicted or FEV-1/FVC less than 40 percent.  Although he has more than one attack per week, there have been no episodes of respiratory failure.  Finally, per the March 2008 VA examiner, the Veteran does not require daily use of systemic high dose corticosteroids or immuno-suppressive medications.  Thus, a higher 100 percent rating for bronchial asthma is not warranted under Diagnostic Code 6602.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Without evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or respiratory failure, a higher rating is not warranted under Diagnostic Code 6600, 6603, or 6604.  Without evidence of incapacitating episodes of infection, a higher rating is not warranted under Diagnostic Code 6601.

In conclusion, a rating in excess of 60 percent for bronchial asthma prior to December 1, 2010, is not warranted at any time during the rating period.  The Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bronchial asthma, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

A rating in excess of 60 percent for bronchial asthma prior to December 1, 2010, is denied.


REMAND

Unfortunately, a remand of the issues of entitlement to an effective date earlier than August 24, 2005, for the award of a 60 percent rating for bronchial asthma, service connection for a left knee disorder, increased ratings for hemorrhoids, a skin disability of the feet, and lymphadenopathy, a rating in excess of 30 percent for bronchial asthma from December 1, 2010, and a TDIU is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The record reflects that the Veteran in this case moved numerous times during the pendency of his appeal.  Of note, a February 2010 report of general information reflects a new mailing address.  

As indicated in the introduction, the Veteran timely filed an NOD to the August 24, 2005, effective date of the 60 percent rating for bronchial asthma assigned by the RO in the February 2006 rating decision.  A July 2007 report of contact reflects a new mailing address for the Veteran.  Later that month, using the new address, the RO issued an SOC on the effective date issue.  However, in an October 2007 statement, reflecting a different iteration of the new address, the Veteran indicated that he had had a family emergency that required him to relocate and as a result he did not receive a lot of his mail.  In a December 2007 statement, he requested that his claim for an earlier effective date that was on appeal be reopened, noting that he did not receive the pertinent letters.  

As noted above, the Board observes that the Veteran relocated numerous times during the appeal.  Thus, although the July 2007 SOC was sent to his last mailing address of record and was not returned as undeliverable, given the circumstances in this case along with his statements indicating that he did not receive the SOC, the Board finds that the presumption of regularity has been rebutted.  See Piano, 5 Vet. App. 25.  Thus, the claim for an earlier effective date for the 60 percent rating for bronchial asthma remained pending.  As such, a remand is in order concerning the diabetes rating claim for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As noted in the introduction, the December 2006 rating decision, which denied service connection for a left knee disorder and denied increased ratings for hemorrhoids and calluses, was returned as undeliverable and the presumption of regularity has been rebutted.  Thus, the claims addressed in that rating decision remained pending.  

With respect to the left knee, the current claim has been adjudicated as a claim to reopen.  However, as discussed in the introduction, it should be addressed as an original claim for service connection.  Thus, the AMC/RO should provide a new VCAA notice letter advising the Veteran of the criteria for establishing a claim for service connection for a left knee disorder and issue a supplemental statement of the case (SSOC) that addresses all the evidence since the original July 13, 2006, date of claim for service connection for a left knee disorder.

Further, although the service treatment records do not show any complaints of left knee pain, a September 2000 note reflects complaints of left knee numbness with pain in the left hip and calf.  The diagnosis was of mild patellofemoral syndrome with likely secondary numbness.  Post service, VA treatment notes beginning in June 2002, less than two years after separation from service, show complaints of left knee pain and reflect that a 2002 MRI showed a tear of the lateral meniscus.  A September 2006 MRI showed a tear of the medial and lateral menisci.  During his October 2009 DRO hearing, the Veteran testified that he began having problems with his left knee during service while training personnel on building bombs that weighed 50 to 60 pounds.  His DD Form 214 shows that he served as a munitions systems journeyman.  Given the above, the AMC/RO should provide the Veteran a VA examination to determine whether his left knee disorder had its onset in or is causally related to service, to include his duties as a munitions systems journeyman.

With respect to the claims for increased ratings for hemorrhoids and calluses, they too should be evaluated from the date of the July 2006 claim for increase.  Thus, the AMC/RO should issue an SSOC that addresses all the evidence since the July 13, 2006, date of claim for increase.  

Specific to the calluses, in a July 2010 rating decision, the RO denied an increased rating for tinea pedis with calluses of both feet.  However, notice of the decision was sent to an old address.  Although it was not returned as undeliverable, the presumption of administrative regularity has been rebutted.  See Piano, 5 Vet. App. 25.  Thus, to ensure due process, the Veteran must be properly notified of this decision.  See 38 C.F.R. § 19.25.  

As for the claim for a compensable rating for lymphadenopathy, a December 2008 VCAA notice letter advising the Veteran of the criteria for establishing an increased rating for the disability was returned as undeliverable.  To ensure due process, a new VCAA notice letter should be sent prior to readjudication.  

As noted in the introduction, in a September 2010 rating decision, the RO reduced the rating for bronchial asthma from 60 percent to 30 percent effective December 1, 2010.  The RO sent the Veteran notice of this decision later that month.  However, the RO used an old address.  Although it was not returned as undeliverable, the presumption of administrative regularity has been rebutted.  See Piano, 5 Vet. App. 25.  Thus, the Veteran has not been properly notified of the decision.  See 38 C.F.R. § 19.25.  More importantly, he has not been provided an opportunity to appeal the decision.  As the outcome of any such appeal may change the rating to be considered in the evaluation of the bronchial asthma from December 1, 2010, the reduction in evaluation is inextricably intertwined with the claim for an increased rating for bronchial asthma on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds that the Veteran must be properly notified of the September 2010 rating decision and provided an opportunity to appeal prior to an appellate decision on the claim for an increased rating for bronchial asthma from December 1, 2010.

Most recently, an October 2010 SSOC on all of the issues on appeal was also sent to an old address.  As such, the presumption of administrative regularity has been rebutted.  See Piano, 5 Vet. App. 25.  Thus, the RO must reissue the SSOC and provide the Veteran with an opportunity to respond.  See 38 C.F.R. § 19.31 (2011).

As the claims being remanded could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  See Parker, 7 Vet. App. 116; Harris, 1 Vet. App. at 183.

The Veteran receives treatment from the New Haven VA Medical Center (VAMC), including the New London Outpatient Clinic, and the record contains treatment notes dated through September 2010.  Thus, the RO should obtain any outstanding treatment notes since that time.

Lastly, the Board's Veterans Appeals Control and Locator System, and a February 2011 letter to the Veteran from the Board, reflects yet another new address.  Thus, the AMC/RO should use this address in corresponding with the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Using the Veteran's most recent mailing address, as reflected in a February 2011 letter to the Veteran from the Board, send him a VCAA notice letter on the issues of entitlement to service connection for a left knee disorder and a compensable rating for lymphadenopathy.

2.  Obtain any records adequately identified by the Veteran, including all outstanding records of treatment from the New Haven VAMC, including the New London Outpatient Clinic, since September 2010.

3.  Send the Veteran a SOC on the issue of an effective date earlier than August 24, 2005, for the award of a 60 percent rating for bronchial asthma.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue should be returned to the Board for further appellate consideration, if otherwise in order.

4.  Send the Veteran a copy of the July 2010 rating decision that denied an increased rating for tinea pedis with calluses of both feet.  

5.  Send the Veteran a copy of the September 2010 rating decision that reduced the rating for bronchial asthma from 60 percent to 30 percent effective December 1, 2010, along with notice of his appellate rights.  Upon receipt of a timely notice of disagreement, if any, issue a statement of the case.  If the Veteran files a timely substantive appeal, certify the issue for appellate review.

6.  Send the Veteran a copy of the October 2010 SSOC and provide an opportunity to respond.  

7.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disorder, to include tears of the medial and lateral menisci.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left knee disorder had its onset in service or is otherwise etiologically related to his active service.  In rendering this opinion, the examiner should consider the Veteran's report of symptoms during and since service, the September 2000 service treatment record showing complaints of left knee numbness and a diagnosis of mild patellofemoral syndrome with likely secondary numbness, the June 2002 VA treatment note showing complaints of left knee pain, the July 2006 VA treatment note reporting the 2002 MRI showing a tear of the lateral meniscus, and the 2006 MRI showing tears of the medial and lateral menisci.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

8.  After completing the above, readjudicate the claims.  Specific to the left knee disorder, the claim should be adjudicated as an original claim for service connection with consideration of all the evidence since the July 13, 2006, date of claim.  Specific to the claims for increased ratings for hemorrhoids and calluses, this review should also include consideration of all the evidence since the July 13, 2006, date of claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


